Exhibit 10.1

AGREEMENT

This Agreement, dated as of April 16, 2008 (the “Agreement”), is by and among
The Phoenix Companies, Inc., a Delaware corporation (the “Company”), and the
other parties signatory hereto (collectively, the “OPP Investors”).

WHEREAS, the OPP Investors beneficially own (as defined below) the number of
shares (the “shares”) of common stock, par value $0.01 per share, of the Company
(the “Common Stock”) specified on Schedule A of this Agreement and economically
own (as defined below) the same number of shares of Common Stock specified on
Schedule A of this Agreement;

WHEREAS, prior to the date hereof the OPP Investors (i) delivered a letter (the
“Nomination Letter”) to the Company, dated as of January 25, 2008, nominating
(the “OPP Nomination”) three individuals for election to the Board of Directors
of the Company (the “Board”) and (ii) filed a definitive proxy statement on
Schedule 14A with the Securities and Exchange Commission (the “SEC”) related to
the matters set forth in the Nomination Letter;

WHEREAS, the Company and the OPP Investors have agreed that it is in their
mutual interests to enter into this Agreement, which, among other things,
terminates the pending proxy contest for the election of directors at the
Company’s 2008 Annual Meeting of Stockholders (the “2008 Annual Meeting”);

WHEREAS, the Company has agreed that promptly following the 2008 Annual Meeting
without adjournment, but in no event later than the initial Board meeting
following the 2008 Annual Meeting (which is currently scheduled to take place on
the date of the 2008 Annual Meeting): (i) the size of the Board will be
increased from thirteen to fifteen members, with the class of directors to be
elected at the Company’s 2009 Annual Meeting of Stockholders (the “2009 Annual
Meeting”) and the class of directors to be elected at the Company’s 2010 Annual
Meeting of Stockholders (the “2010 Annual Meeting”) each being increased by one
director; (ii) Augustus Oliver (the “OPP Appointed Director”) will be appointed
to fill such newly created directorship in the class of directors whose term of
office will expire at the 2009 Annual Meeting and (z) Art Weinbach (the “2010
Appointed Director” and together with the OPP Appointed Director, the “Appointed
Directors”) will be appointed to fill such newly created directorship in the
class of directors whose term of office will expire at the 2010 Annual Meeting;
and

WHEREAS, the OPP Investors have agreed, among other things, to refrain from
submitting any stockholder proposal or director nominations at the 2008 Annual
Meeting or at any other meetings of stockholders which may be held prior to the
end of the Standstill Period (as defined below) and to vote for the election of
the Company’s nominees for directors at any such election occurring prior to the
end of the Standstill Period.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. For purposes of this Agreement:

(a) “Affiliate” has the meaning set forth in Rule 12b-2 promulgated by the SEC
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 



--------------------------------------------------------------------------------

(b) “Associate” has the meaning set forth in Rule 12b-2 promulgated by the SEC
under the Exchange Act.

(c) The terms “beneficial owner” and “beneficially own” have the same meanings
as set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act. The
terms “economic owner” and “economically own” shall have the same meanings as
“beneficial owner” and “beneficially own”, except that a person will also be
deemed to economically own and to be the economic owner of (i) all shares of
capital stock of the Company which such person has the right to acquire pursuant
to the exercise of any rights in connection with any securities or any
agreement, regardless of when such rights may be exercised and whether they are
conditional, and (ii) all shares of capital stock of the Company in which such
person has any economic interest, including pursuant to a cash settled call
option or other derivative security, contract or instrument in any way related
to the price of shares of Common Stock.

(d) The “Standstill Period” means the period from the date of this Agreement
through the earlier of (i) the date on which the Company’s 2010 Annual Meeting
concludes without adjournment, and (ii) such date, if any, as the Company shall
have materially breached any of its commitments or obligations set forth
hereunder and shall not have cured such breach after 15 days’ written notice
from the OPP Investors; provided, that the OPP Investors may terminate the
Standstill Period at any time by written notice to the Company if (w) the
Governance Committee of the Board does not deliver to the OPP Investors, on or
prior to the date that is 30 days prior to the first day of the notice period
specified in the advance notice bylaw (Section 1.10 of the Company’s By-laws)
applicable to the 2009 Annual Meeting, its written commitment to include the OPP
Appointed Director (or the applicable replacement nominee agreed pursuant to
clause (z) below) as part of the Company’s slate of nominees for director of the
Company for the 2009 Annual Meeting, unless the OPP Appointed Director (or such
replacement nominee) refuses to serve, (x) the OPP Appointed Director (or the
applicable replacement nominee pursuant to clause (z) below) resigned prior to
the 2009 Annual Meeting, in which case the Standstill Period shall terminate on
the later to occur of the date of such resignation or the date that is 30 days
prior to the first day of the notice period specified in the advance notice
bylaw (Section 1.10 of the Company’s By-laws) applicable to the 2009 Annual
Meeting, (y) the OPP Appointed Director (or the applicable replacement nominee
pursuant to clause (z) below) is included as part of the Company’s slate of
nominees for director of the Company for the 2009 Annual Meeting and the OPP
Appointed Director (or the applicable replacement nominee agreed pursuant to
clause (z) below) is not elected at the 2009 Annual Meeting or (z) in the event
that (1) the OPP Appointed Director is unable to serve as a director of the
Company as a result of such OPP Appointed Director’s death or incapacity and
(2) the Company and the OPP Investors fail to agree on a replacement nominee (or
the Company fails to appoint such agreed replacement nominee to the Board)
within 60 days following the date that such OPP Appointed Director ceased to be
a director of the Company (and in the event that a replacement nominee is so
agreed and appointed, references in this Agreement to the OPP Appointed Director
shall be deemed to be references to such replacement). In proposing an
individual as a replacement nominee pursuant to clause (z) of the immediately
preceding sentence, the OPP Investors shall provide the Company with such
information regarding such individual as would be required to nominate such
individual as a director pursuant to Section 1.10 of the Company’s By-laws.

Section 1.2 Interpretation. When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “or” shall
not be exclusive. The definitions contained in this Agreement are applicable to
the singular as well as the plural form of such terms and to the

 

2



--------------------------------------------------------------------------------

masculine as well as to the feminine and neuter gender of such terms. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instrument to be drafted.

ARTICLE II

COVENANTS

Section 2.1 Board of Directors, Annual Meeting and Related Matters.

(a) Board Expansion. Promptly following completion of the 2008 Annual Meeting
without adjournment, but in no event later than the initial Board meeting
following the 2008 Annual Meeting (which is currently scheduled to take place on
the date of the 2008 Annual Meeting), the Company shall increase the size of the
Board from thirteen to fifteen directors (the “Board Expansion”).

(b) Appointment of New Directors. Promptly following the Board Expansion, the
Company agrees that the Board will:

(1) appoint the OPP Appointed Director as a director of the Company whose term
shall expire at the 2009 Annual Meeting, and appoint the OPP Appointed Director
to serve on the Audit Committee of the Board; and

(2) appoint the 2010 Appointed Director as a director of the Company whose term
shall expire at the 2010 Annual Meeting (it being understood that in the event
that the 2010 Appointed Director were unable or unwilling to serve prior to his
appointment to the Board, a replacement independent director shall be selected
with the consent of the OPP Appointed Director, which consent shall not be
unreasonably withheld, conditioned or delayed).

(c) Role of the Appointed Directors. The Appointed Directors will be governed by
the same protections and obligations regarding confidentiality, conflicts of
interests, fiduciary duties, trading and disclosure policies and other
governance guidelines, and shall have the same rights and benefits, including
with respect to insurance, indemnification, compensation and fees, as are
applicable to all independent directors of the Company.

(d) Stock Ownership. If at any time during the Standstill Period the OPP
Investors, collectively with their Affiliates and Associates, fail to
beneficially own at least 50% of the number of shares of Common Stock set forth
on Schedule A hereto (the “Minimum Share Condition”), the OPP Appointed Director
shall promptly tender his resignation to the Board; provided, however, if the
OPP Appointed Director has yet to be appointed to the Board at the time the
Minimum Share Condition shall first become unsatisfied, the Company shall no
longer be required to appoint the OPP Appointed Director to the Board pursuant
to this Agreement. Promptly following the close of business on the date
preceding the 2008 Annual Meeting and, thereafter, within five business days
after the Company may request from time to time, Oliver Press Partners, LLC, on
its own behalf and on behalf of the other OPP Investors, shall provide written
certification to the Company that the OPP Investors, collectively with their
Affiliates and Associates, continue to beneficially own a sufficient number of
shares of Common Stock to satisfy the Minimum Share Condition. In furtherance of
this Section 2.1(d), (i) the OPP Investors shall promptly provide written
notification to the Company of the failure of the Minimum Share Condition to be
satisfied and (ii) the OPP Appointed Director has on the date hereof delivered
an executed irrevocable resignation as director in the form attached hereto as
Schedule C (and, in the case of replacement nominees, such replacement shall
deliver his or her executed irrevocable resignation as director in such form
prior to being appointed to the Board). For purposes of this Section 2.1(d), to
the

 

3



--------------------------------------------------------------------------------

extent a person enters into a transaction for the purpose and with the effect of
disposing of such person’s economic interest in shares of the Company, including
pursuant to an option, any hedging transaction or other derivative security,
contract or instrument, then such person shall be deemed to have disposed of
such person’s beneficial ownership in a ratable portion of such shares.

(e) Expenses. Within ten business days following receipt of reasonable
satisfactory documentation thereof, the Company shall reimburse the OPP
Investors for its reasonable out-of-pocket fees and expenses incurred prior to
the date of this Agreement in connection with the OPP Nomination, up to a
maximum reimbursement of $3,000,000, and the OPP Investors hereby agree that
such payment shall be in full satisfaction of any claims or rights they may have
as of the date hereof for reimbursement of fees, expenses or costs in connection
with the OPP Nomination.

Section 2.2 Voting Provisions. During the Standstill Period, the OPP Investors,
together with their respective Affiliates, will cause all shares of Common Stock
for which they have the right to vote, (or to direct the vote,) as of the record
date for any meeting of stockholders to be present for quorum purposes and to be
voted at any such meeting or at any adjournments or postponements thereof,
(a) in favor of each director nominated and recommended by the Board for
election at any such meeting and (b) against any stockholder nominations for
director which are not approved and recommended by the Board for election at any
such meeting.

Section 2.3 Other Actions by the OPP Investors.

Each of the OPP Investors agrees that, during the Standstill Period, neither it
nor any of its Affiliates or Associates will, without the prior written consent
of the Company, directly or indirectly:

(a) purchase or cause to be purchased or otherwise acquire or agree to acquire
economic ownership of any Common Stock or other securities issued by the
Company, or any securities convertible into or exchangeable for Common Stock or
any other equity securities of the Company, if in any such case, immediately
after the taking of such action, the OPP Investors, collectively with their
Affiliates and Associates, would, in the aggregate, economically own more than
9.9% of the then outstanding shares of Common Stock;

(b) form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock or deposit any shares of
Common Stock in a voting trust or similar arrangement or subject any shares of
Common Stock to any voting agreement or pooling arrangement, or grant any proxy
with respect to any shares of Common Stock (other than to a designated
representative of the Company pursuant to a proxy statement of the Company),
other than solely with other OPP Investors or one or more Affiliates or
Associates of an OPP Investor with respect to the Shares and any other shares of
Common Stock acquired in compliance with paragraph (a) above or to the extent
such a group may be deemed to result with the Company or any of its Affiliates
as a result of this Agreement;

(c) solicit proxies or written consents of stockholders, or conduct any
nonbinding referendum with respect to Common Stock, or make, or in any way
participate in, any “solicitation” of any “proxy” within the meaning of Rule
14a-1 promulgated by the SEC under the Exchange Act (but without regard to the
exclusion set forth in Rule 14a-1(l)(2)(iv) from the definition of
“solicitation”) to vote any shares of Common Stock with respect to any matter,
or become a “participant” in any contested solicitation for the election of
directors with respect to the Company (as such terms are defined or used under
the Exchange Act and the Rules promulgated thereunder), other than solicitations
or acting as a “participant” in support of all of the Company’s nominees;

 

4



--------------------------------------------------------------------------------

(d) seek to call, or request the call of, or call a special meeting of the
stockholders of the Company, or seek to make, or make, a stockholder proposal
(whether pursuant to Rule 14a-8 under the Exchange Act or otherwise) at any
meeting of the stockholders of the Company, or make a request for a list of the
Company’s stockholders or to inspect the books and records of the Company
(including pursuant to any statutory right), or seek election of a nominee to
the Board, seek to place a representative on the Board or seek the removal of
any director from the Board, or otherwise acting alone, or in concert with
others, seek to control or influence the governance or policies of the Company;

(e) seek to have the Company waive, amend or modify any provisions of the
Company’s Certificate of Incorporation or By-laws or waive, amend, modify or
terminate the Rights Agreement, dated June 19, 2001, between the Company and
EquiServe Trust Company, N.A., as the same may otherwise be amended from time to
time;

(f) effect or seek to effect (including by entering into any discussions,
negotiations, agreements or understandings whether or not legally enforceable
with any third person), offer or propose (whether publicly or otherwise) to
effect, or cause or participate in, or in any way assist or facilitate any other
person to effect or seek, offer or propose (whether publicly or otherwise) to
effect or participate in, (i) any acquisition of any securities (or economic
ownership thereof), or rights or options to acquire any securities (or economic
ownership thereof), or any material assets or businesses, of the Company or any
of its subsidiaries, except pursuant to the limits specified in paragraph (a) of
this Section 2.3, (ii) any tender offer or exchange offer, merger, acquisition
or other business combination involving the Company or any of its subsidiaries,
or (iii) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Company or any of its subsidiaries
or any material portion of its or their businesses;

(g) publicly disclose, or cause or facilitate the public disclosure (including
the filing of any document or report with the SEC or any other governmental
agency or any disclosure to any journalist, member of the media or securities
analyst) of any intent, purpose, plan or proposal to obtain any waiver, or
consent under, or any amendment of, any of the provisions of Section 2.2 or
Section 2.3, or otherwise (i) seek in any manner to obtain any waiver, or
consent under, or any amendment of, any provision of this Agreement or
(ii) bring any action or otherwise act to contest the validity of Section 2.2 or
this Section 2.3 or seek a release from the restrictions contained in
Section 2.2 or this Section 2.3;

(h) unless required by law, make or issue or cause to be made or issued any
public disclosure, announcement or statement (including the filing of any
document or report with the SEC or any other governmental agency or, any
disclosure to any journalist, member of the media or securities analyst) (i) in
support of any solicitation described in paragraph (c) above (other than
solicitations by the Company), (ii) in support of any matter described in
paragraph (d) above or (iii) concerning any potential matter described in
paragraph (e) above; or

(i) enter into any discussions, negotiations, agreements or understandings with
any person with respect to the foregoing or advise, assist, encourage or seek to
persuade others to take any action with respect to any of the foregoing.

Notwithstanding the foregoing, nothing in this Section 2.3, Section 2.5(b) or
Section 3.2 shall be deemed to in any way restrict or limit (a) the OPP
Director’s ability to discuss any matter confidentially with the Company, the
Board or any of its members or otherwise to take any action at any meeting of
the Board or at any meeting of any committee thereof, in each case, solely in
his capacity as a director, (b) the OPP Investors’ ability to take any action
required by applicable law (whether or not otherwise restricted by this
Section 2.3, Section 2.5(b) or Section 3.2); provided, however, notwithstanding
the foregoing, any such disclosure of Confidential Information, as applicable,
shall remain subject to the procedures set forth in

 

5



--------------------------------------------------------------------------------

the second sentence of Section 3.2(c), or (c) the OPP Investors’ ability to
communicate, on a confidential basis, with attorneys, accountants or other
advisors (excluding any such advisor who has taken any action that if taken by
an OPP Investor would violate this Section 2.3, 2.5(b) or Section 3.2), it being
understood that the OPP Investors shall be responsible for ensuring that such
attorneys, accountants or other advisors maintain the confidentiality of such
information and communications and shall be responsible for any breach of such
confidentiality by any such persons.

Section 2.4 Additional Undertakings by the OPP Investors.

(a) By executing this Agreement, the OPP Investors hereby irrevocably withdraw
their Nomination Letter and any nominations to the Board made prior to the date
hereof and agree to terminate the pending proxy contest with respect to the
election of directors at the 2008 Annual Meeting. The OPP Investors agree to
promptly take all such actions as are required, or may reasonably be requested
by the Company, in furtherance of, and to effectuate, the foregoing.

(b) As of the date of this Agreement, none of the OPP Investors, or any of their
Affiliates or Associates, are a party (other than with another OPP Investor or
an Affiliate or Associate of any OPP Investor and other than the proxies
received as a result of the solicitation in connection with the 2008 Annual
Meeting (none of which shall be used by the OPP Investors at such meeting)) to
any contract, arrangement, understanding or relationship (legal or otherwise)
with any person with respect to any securities of the Company, including with
respect to transfer or voting of any such securities, finder’s fees, joint
ventures, loan or option arrangements, puts or calls, guarantees of profits,
division of profits or loss, or the giving or withholding of proxies, or have
otherwise pledged or subjected any securities owned by them to a contingency the
occurrence of which would give another person voting power or investment power
over such securities.

Section 2.5 Publicity.

(a) Promptly after the execution of this Agreement, the Company and Oliver Press
Partners, LLC will issue a press release in the form attached hereto as Schedule
B. Each of the parties hereto, on behalf of itself and its Affiliates and
Associates, agrees not to make, during the Standstill Period, any other press
release or other public statement which refers to or describes the terms of this
Agreement or the settlement effected hereby or the proxy contest for the 2008
Annual Meeting, without first consulting with the Company or the OPP Investors,
as the case may be, on any such proposed press release or public statement and
giving such person a reasonable prior opportunity to comment thereon.

(b) During the Standstill Period, none of the Company, any of the OPP Investors
or any of their respective Affiliates or Associates will, directly or
indirectly, make or issue or cause to be made or issued any disclosure,
announcement or statement (including the filing of any document or report with
the SEC or any other governmental agency or any disclosure to any journalist,
member of the media or securities analyst) concerning the other party or any of
its respective past, present or future general partners, directors, officers or
employees, which disparages any such party (including such party’s corporate
strategy, business, activities, investment policies or management) or any of
such party’s respective past, present or future general partners, directors,
officers or employees as individuals (recognizing that each party will be free
to, after consultation with counsel, make any disclosure that it determines in
good faith is required to be made under applicable law).

 

6



--------------------------------------------------------------------------------

ARTICLE III

OTHER PROVISIONS

Section 3.1 Representations and Warranties.

(a) Representations and Warranties of the Company. The Company hereby represents
and warrants that this Agreement and the performance by the Company of its
obligations hereunder (i) has been duly authorized, executed and delivered by
it, and is a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, (ii) does not require the approval of
the stockholders of the Company and (iii) does not and will not violate any law,
any order of any court or other agency of government, the Amended and Restated
Certificate of Incorporation of the Company or the By-Laws of the Company, as
amended, or any provision of any indenture, agreement or other instrument to
which the Company or any of its properties or assets is bound, or conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any such indenture, agreement or other instrument, or result in
the creation or imposition of, or give rise to, any lien, charge, restriction,
claim, encumbrance or adverse penalty of any nature whatsoever pursuant to any
such indenture, agreement or other instrument.

(b) Representations and Warranties of the OPP Investors. Each of the OPP
Investors represents and warrants that this Agreement and the performance by
each such OPP Investor of its obligations hereunder (i) has been duly
authorized, executed and delivered by such OPP Investor, and is a valid and
binding obligation of such OPP Investor, enforceable against such OPP Investor
in accordance with its terms, (ii) does not require approval by any owners or
holders of any equity interest in such OPP Investor (except as has already been
obtained) and (iii) does not and will not violate any law, any order of any
court or other agency of government, the charter or other organizational
documents of such OPP Investor, as amended, or any provision of any agreement or
other instrument to which such OPP Investor or any of its properties or assets
is bound, or conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default under any such agreement or other
instrument, or result in the creation or imposition of, or give rise to, any
lien, charge, restriction, claim, encumbrance or adverse penalty of any nature
whatsoever pursuant to any such agreement or instrument. The OPP Investors
hereby further represent and warrant that, as of the date hereof, they and their
Affiliates and Associates are, collectively, the beneficial owners of such
number of shares of Common Stock as are set forth on Schedule A of this
Agreement and the economic owners of such number of shares of Common Stock as
are set forth on Schedule A of this Agreement.

Section 3.2 Confidentiality.

(a) In connection with discussions between the OPP Investors and their
representatives and the Company and its representatives, the Company or its
representatives may disclose orally or in writing to the OPP Investors or their
representatives information that is confidential to the Company. To protect the
confidentiality of such information, and as a condition to the furnishing of
such information, the OPP Investors agree, as set forth below, to treat
confidentially all such information furnished to or otherwise received by the
OPP Investors or their representatives from the Company or on its behalf (herein
collectively referred to as the “Confidential Information”). For purposes of
this Agreement, the phrase “Confidential Information” will not include
information which (i) becomes lawfully available to the public other than as a
result of a disclosure by the OPP Investors or its representatives in violation
of this Agreement or any other Agreement the OPP Investors may have with the
Company, (ii) was lawfully available to the OPP Investors on a non-confidential
basis prior to the disclosure to the OPP Investors or its representatives by the
Company or on its behalf or (iii) lawfully becomes available to the OPP
Investors on a non-confidential basis from a source other than the Company

 

7



--------------------------------------------------------------------------------

or the Company’s representatives or agents, provided that such source is not
bound by a confidentiality agreement with the Company of which the OPP Investors
have been made aware.

(b) The Company has no obligation to furnish Confidential Information to the OPP
Investors or its representatives by virtue of this Agreement except for
Confidential Information provided to the OPP Appointed Director in his capacity
as director of the Company. The Company shall use its reasonable efforts not to
provide Confidential Information to the OPP Investors unless requested or
consented to by the OPP Investors; provided that the parties acknowledge that
the provision of Confidential Information to the OPP Appointed Director shall
not violate this provision. Each of the OPP Investors hereby acknowledges that
it is aware that the United States securities laws prohibit any person who has
material, non-public information with respect to the Company from transacting in
the securities of the Company or from communicating such information to any
other person under circumstances in which it is reasonably foreseeable that such
person is likely to transact in such securities.

(c) The Confidential Information will not be disclosed by the OPP Investors or
their representatives, except to the extent the Company has given its prior
written consent. Notwithstanding anything to the contrary contained in this
Section 3.2, the OPP Investors and its representatives shall be permitted to
disclose any Confidential Information to the extent the disclosure of such
information is required in any court proceeding, by any governmental authority
or by applicable law; provided, however, that the OPP Investors and its
representatives shall use their reasonable best efforts to give the Company
reasonable advance notice of such required disclosure to enable the Company, at
its sole expense, to prevent or limit such disclosure. This Section 3.2 will
survive the termination of this Agreement.

(d) Notwithstanding the foregoing, the Company understands that the OPP
Appointed Director may from time to time provide Confidential Information to the
other OPP Investors and that such OPP Investors shall be subject to the
restrictions contained in this Section 3.2 as if such information had been
disclosed to such OPP Investors directly. Each such OPP Investor further agrees
that it will be subject to the same trading policies of the Company to which the
OPP Appointed Director is subject.

Section 3.3 Remedies.

(a) Each party hereto hereby acknowledges and agrees, on behalf of itself and
its Affiliates, that irreparable harm would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties will be entitled to specific relief hereunder, including an injunction
or injunctions to prevent and enjoin breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof in any
state or federal court in the State of New York, in addition to any other remedy
to which they may be entitled at law or in equity. Any requirements for the
securing or posting of any bond with such remedy are hereby waived.

(b) Each party hereto agrees, on behalf of itself and its Affiliates, that any
actions, suits or proceedings arising out of or relating to this Agreement or
the transactions contemplated hereby will be brought solely and exclusively in
any state or federal court in the State of New York (and the parties agree not
to commence any action, suit or proceeding relating thereto except in such
courts), and further agrees that service of any process, summons, notice or
document by U.S. registered mail to the respective addresses set forth in
Section 3.5 will be effective service of process for any such action, suit or
proceeding brought against any party in any such court. Each party, on behalf of
itself and its Affiliates, irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby, in the state or

 

8



--------------------------------------------------------------------------------

federal courts in the State of New York, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an improper or inconvenient forum.

Section 3.4 Entire Agreement. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof and may be amended only
by an agreement in writing executed by the parties hereto.

Section 3.5 Notices.

All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
telecopy, when such telecopy is transmitted to the telecopy number set forth
below and the appropriate confirmation is received or (b) if given by any other
means, when actually received during normal business hours at the address
specified in this subsection:

 

if to the Company:   

The Phoenix Companies, Inc.

One American Row

P.O. Box 5056

Hartford, CT 06102-5056

Facsimile: (860) 403-7899

Attention: General Counsel

with a copy to:   

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Facsimile: (212) 455-2502

Attention: John Finley

if to the OPP Investors:   

Oliver Press Partners, LLP

152 West 57th Street 46th Floor

New York, New York 10019

Facsimile: (212) 974-1860

Attention: Augustus K. Oliver and Clifford Press

with a copy to:   

Lowenstein Sandler PC

65 Livingston Avenue

Roseland, New Jersey 07068

Facsimile: (973) 597-2400

Attention: Allen B. Levithan and Jeffrey M. Shapiro

Section 3.6 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

Section 3.7 Further Assurances. Each party agrees to take or cause to be taken
such further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested by the other party in order
to effectuate fully the purposes, terms and conditions of this Agreement.

 

9



--------------------------------------------------------------------------------

Section 3.8 Third-Party Beneficiaries. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns, and nothing in this Agreement is intended to confer on any person other
than the parties hereto or their respective successors and assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

Section 3.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Remainder of Page Left Blank Intentionally]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

THE PHOENIX COMPANIES, INC.

By:  /s/  Dona D. Young                                    

        Name: Dona D. Young

        Title: Chairman, President and Chief Executive

                  Officer

OPP INVESTORS:

OLIVER PRESS PARTNERS, LLC

By:  /s/  Augustus K. Oliver                                

        Name: Augustus K. Oliver

        Title: Managing Member

OLIVER PRESS INVESTORS, LLC

By:  /s/  Clifford Press                                        

        Name: Clifford Press

        Title: Managing Member

AUGUSTUS K. OLIVER

/s/  Augustus K. Oliver                                         

Name: Augustus K. Oliver

CLIFFORD PRESS

/s/  Clifford Press                                                   

Name: Clifford Press

 

11



--------------------------------------------------------------------------------

DAVENPORT PARTNERS, L.P.

By: Oliver Press Partners, LLC, Investment Manager

By:  /s/  Clifford Press                                             

        Name: Clifford Press

        Title: Managing Member

JE PARTNERS, L.P.

By: Oliver Press Partners, LLC, Investment Manager

By:  /s/  Clifford Press                                             

        Name: Clifford Press

        Title: Managing Member

OLIVER PRESS MASTER FUND, L.P.

By: Oliver Press Partners, LLC, Investment Manager

By:  /s/  Augustus K. Oliver                                    

        Name: Augustus K. Oliver

        Title: Managing Member

 

12



--------------------------------------------------------------------------------

SCHEDULE A

As of April 16, 2008, the OPP Investors together with their Affiliates and
Associates collectively beneficially own an aggregate of 5,688,206 shares of
Common Stock.

The 5,688,206 shares of Common Stock collectively beneficially owned in the
aggregate by the OPP Investors together with their Affiliates and Associates
represents 76,860 shares of Common Stock held by Davenport Partners, L.P.
(“Daveport”), 4,908,375 shares of Common Stock held by JE Partners, L.P. (“JE”)
and 702,971 shares of Common Stock held by Oliver Press Master Fund, L.P.
(“OPM”). Oliver Press Partners, LLC, as the investment adviser to Davenport, JE
and OPM has the power to vote and to dispose of all of the shares that they
hold. Oliver Press Investors, LLC, as the general partner of Davenport, JE and
OPM, and Augustus K. Oliver and Clifford Press, as the Managing Members of
Oliver Press and Oliver Press Investors, share the power to vote and to dispose
of all of such shares.

 

13



--------------------------------------------------------------------------------

SCHEDULE B

[Form of Press Release]

 

 

 

14



--------------------------------------------------------------------------------

NEWS RELEASE

 

Phoenix and Oliver Press Partners Settle Proxy Contest

Augustus Oliver and Arthur Weinbach to Join Expanded Board of Directors

Hartford, CT, April 16, 2008 – The Phoenix Companies (NYSE:PNX) and Oliver Press
Partners LLC, jointly announced today that they have reached an agreement under
which Augustus Oliver, a principal of Oliver Press Partners LLC, and Arthur
Weinbach, a new, independent director who currently serves as Chairman of the
Board of Broadridge Financial Solutions, Inc., a leading full-service
outsourcing provider to the global financial industry, will be appointed to the
Phoenix Board of Directors effective after the initial organizational board
meeting following the Company’s 2008 Annual Meeting, which is expected to take
place on May 2, 2008.

The size of the Phoenix Board will be increased from 13 to 15 directors. As a
condition of the agreement, Oliver Press will end its efforts to elect a slate
of three nominees to the Phoenix Board and will vote its shares in support of
the Company’s slate of nominees.

“We believe this agreement is in the best interests of our Company, our
shareholders and our policyholders because it enables us to focus all our
energies and attention on continuing to move the company forward to realize its
significant potential,” said Dona D. Young, Phoenix chairman, president and
chief executive officer. “We look forward to these new individuals serving on
our Board.”

“We are pleased that we were able to reach this constructive resolution with
Phoenix. We have always stated our confidence in the Company’s fundamental
strengths and prospects and I look forward to working closely with the Board and
management on behalf of all of its shareholders and policyholders,” Mr. Oliver
said.

 



--------------------------------------------------------------------------------

About Phoenix

With roots dating to 1851, The Phoenix Companies, Inc. helps individuals and
institutions solve their often highly complex personal financial and business
planning needs through its broad array of life insurance, annuities and
investments. In 2007, Phoenix had annual revenues of $2.6 billion and total
assets of $30.2 billion. For more information, visit Phoenix’s Web site,
www.phoenixwm.com.

FORWARD-LOOKING STATEMENTS

The discussion in this release may contain forward-looking statements within the
meaning of the Private Securities Litigation Reform Act of 1995. We intend for
these forward-looking statements to be covered by the safe harbor provisions of
the federal securities laws relating to forward-looking statements. These
include statements relating to trends in, or representing management’s beliefs
about our future strategies, operations and financial results, as well as other
statements including, but not limited to, words such as “anticipate,” “believe,”
“plan,” “estimate,” “expect,” “intend,” “may,” “should” and other similar
expressions. Forward-looking statements are made based upon management’s current
expectations and beliefs concerning trends and future developments and their
potential effects on us. They are not guarantees of future performance. Actual
results may differ materially from those suggested by forward-looking statements
as a result of risks and uncertainties which include, among others: (i) changes
in general market and business conditions, interest rates and the debt and
equity markets; (ii) the possibility that mortality rates, persistency rates or
funding levels may differ significantly from our pricing expectations; (iii) the
availability, pricing and terms of reinsurance coverage generally and the
inability or unwillingness of our reinsurers to meet their obligations to us
specifically; (iv) our dependence on non-affiliated distributors for our product
sales, (v) downgrades in our debt or financial strength ratings; (vi) our
dependence on third parties to maintain critical business and administrative
functions; (vii) the ability of independent trustees of our mutual funds and
closed-end funds, intermediary program sponsors, managed account clients and
institutional asset management clients to terminate their relationships with us;
(viii) our ability to attract and retain key personnel in a competitive
environment; (ix) the poor relative investment performance of some of our asset
management strategies and the resulting outflows in our assets under management;
(x) the possibility that the goodwill or intangible assets associated with our
asset management business could

 



--------------------------------------------------------------------------------

-more-

become impaired, requiring a charge to earnings; (xi) the strong competition we
face in our business from mutual fund companies, banks, asset management firms
and other insurance companies; (xii) our reliance, as a holding company, on
dividends and other payments from our subsidiaries to meet our financial
obligations and pay future dividends, particularly since our insurance
subsidiaries’ ability to pay dividends is subject to regulatory restrictions;
(xiii) the potential need to fund deficiencies in our Closed Block; (xiv) tax
developments that may affect us directly, or indirectly through the cost of, the
demand for or profitability of our products or services; (xv) other legislative
or regulatory developments; (xvi) legal or regulatory actions; (xvii) changes in
accounting standards; (xviii) the potential effects of the spin-off of our asset
management subsidiary on our expense levels, liquidity and third-party
relationships; and (xix) other risks and uncertainties described herein or in
any of our filings with the SEC. We undertake no obligation to update or revise
publicly any forward-looking statement, whether as a result of new information,
future events or otherwise.

IMPORTANT INFORMATION REGARDING THE SOLICITATION AND PARTICIPANTS THEREIN

In connection with Phoenix’s 2008 Annual Meeting, Phoenix has filed a definitive
proxy statement, BLUE proxy card and other materials with the U.S. Securities
and Exchange Commission. The Phoenix Companies, Inc. and its directors and
executive officers are deemed to be participants in the solicitation of proxies
from its shareholders in connection with our upcoming annual meeting and the
notice we received from one of our shareholders. Information regarding the
special interests of the directors and executive officers in the proposals that
are the subject of the meeting is included in the proxy statement that Phoenix
has filed. Phoenix’s shareholders are strongly advised to read the proxy
statement filed in connection with the annual meeting carefully before making
any voting or investment decision, as it contains important information.
Shareholders are able to obtain this proxy statement, any amendments or
supplements to the proxy statement, along with the annual, quarterly and special
reports Phoenix files, for free at the web site maintained by the Securities and
Exchange Commission at www.sec.gov or at Phoenix’s Web site at
www.phoenixwm.com, in the Investor Relations section. In addition, copies of the
proxy materials may be requested by



--------------------------------------------------------------------------------

contacting Phoenix’s proxy solicitor, Morrow & Co., LLC, toll-free at
(800) 414-4313. Banks and Brokers may call collect at (203) 658-9400.

-more-

CONTACTS:

The Phoenix Companies, Inc.:

(Media Relations) Alice S. Ericson, 860-403-5946

alice.ericson@phoenixwm.com

or

(Investor Relations) Ronald Aldridge, 860-403-6494

ronald.aldridge@phoenixwm.com

Oliver Press Partners, LLC:

Augustus K. Oliver

Managing Member

goliver@oliverpressllc.com

or

Clifford Press

Managing Member

cpress@oppllc.com

or

Sard Verbinnen & Co.

Stephanie Pillersdorf/Jane Simmons

(212) 687-8080

# # #

 



--------------------------------------------------------------------------------

SCHEDULE C

[Form of Irrevocable Resignation]

[Date]

Attention: Chairperson of the Board of Directors

Reference is made to the Agreement, dated as of April 16, 2008 (the
“Agreement”), by and among The Phoenix Companies, Inc. (the “Company”) and the
OPP Investors. Capitalized terms used but not defined herein (and terms
otherwise defined in the Agreement and used herein) shall have the meanings
assigned to such terms in the Agreement.

In accordance with Section 2.1(d) of the Agreement, regarding stock ownership of
the OPP Investors, collectively with their Affiliates and Associates, I hereby
tender my conditional resignation as a director of the Board, provided that this
resignation shall only be effective upon the Board’s acceptance of this
resignation, and only in the event that (i) at any time during the Standstill
Period the OPP Investors, collectively with their Affiliates and Associates,
fail to collectively satisfy the Minimum Share Condition or (ii) either
(x) within five business days after the Company has requested a written
certification or (y) promptly following the close of business on the date
preceding the 2008 Annual Meeting, Oliver Press Partners, LLC, on its own behalf
and on behalf of the OPP Investors, fails to provide written certification to
the Company that the OPP Investors, collectively with their Affiliates and
Associates, continue to beneficially own a sufficient number of shares of common
stock to satisfy the Minimum Share Condition.

This resignation may not be withdrawn by me at any time during which it is
effective.

Very truly yours,

______________________________________

Director

 